DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-18 of US 10256905 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because (anticipation analysis):
As per claim 1, US 10256905 B2 also recites a luminaire comprising: a communication module configured to receive commissioning device location from a commissioning device, the commissioning device location used to determine luminaire location information (US 10256905 B2 Col 29 lines 50-53);
US 10256905 B2 Col 29 lines 62-67): 
wherein the luminaire is configured to provide at least one of visual. aural, and tactile feedback to indicate that the luminaire has not received the commissioning device location (US 10256905 B2 Col 30 lines 1-4).
As per claims 2-10, US 10256905 B2 also recites, wherein the commissioning device location is determined based on at least one of a global positioning system; a Wi-Fi-based positioning system; LCom signals; and an inertial navigation system configured to calculate the commissioning device location using data from an accelerometer and a gyroscopic sensor (US 10256905 B2 claim 2).
wherein the luminaire is further configured to provide at least one of visual, aural, and tactile feedback to indicate that the luminaire has been moved (US 10256905 B2 claim 3).
wherein the feedback includes transitioning the light output between a maximum and minimum dimming value (US 10256905 B2 claim 4 ).
wherein the luminaire is further configured to stop providing the feedback after receiving the commissioning device location (US 10256905 B2 claim 5 ).
further comprising memory configured to store information related to at least one of the following: whether the luminaire has received the commissioning device location; and whether the luminaire has been moved (US 10256905 B2 claim 6).
wherein the luminaire location information is automatically updated based on data from one or more luminaire-based sensors after the luminaire has been moved (US 10256905 B2 claim 8)
wherein LCom signals are not emitted until the commissioning device location has been received (US 10256905 B2 claim 9).
wherein the commissioning device location is received via infrared (IR) (US 10256905 B2 claim 10 ).
As per claims 11-20, have similar limitations and are rejected for same reasons as above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-12, 14-15, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haartsen [US 20090284366 A1] in view of Pandey [US 20140052508 A1].
As per claim 1, Haartsen teaches a luminaire comprising:
a communication module (Haartsen Fig 2 item 211)
configured to receive commissioning device location from a commissioning device (Haartsen ¶0032 “light source 200 is initialized by a corresponding transceiver (e.g., mobile terminal) configured to transmit data corresponding to positioning information to light source 200”),
the commissioning device location used to determine luminaire location information (Haartsen Fig 9 item 907 is coordinate information of light source determined and displayed on emergency alert.  The initial positioning information was used to generate this);
at least one solid-state light source configured to output light (Haartsen Fig 2 item 201); and
at least one modulator configured to modulate the light output to allow for emission of light-based communication (LCom) signals (Haartsen Fig 2 item 207). 
wherein the signals allow the luminaire location information to be determined (Haartsen Fig 9 item 907 is coordinate information of light source displayed (requires some determination) on emergency alert.  The signals were used to generate this):
wherein the luminaire is configured to provide at least one of visual aural, and tactile feedback (Haartsen Fig 4, items 411, 421 for feedback to user)
Haartsen does not expressly teach feedback to indicate that the luminaire has not received the commissioning device location.
Pandey in the field of authorization of wireless services, teaches feedback to indicate that the luminaire has not received the commissioning device location (Pandey ¶0048 “The RSDE logic 206 is operable to generate an alarm responsive to determining the location of the device sending the advertisement for the predefined service advertisement protocol is not the correct location for the MAC address in the database of approved MAC addresses”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Haartsen by integrating functions rogue service detection engine, as in Pandey.  The motivation would be to provide prevent unauthorized devices from accessing the luminaire devices.
As per claim 4, Haartsen in view of Pandey further teaches wherein the feedback includes transitioning the light output between a maximum and minimum dimming value.  However, before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill, to provide some programming to LED to indicate status.  Switching On/Off (corresponds to maximum and minimum dimming value) or blinking, different coloring, are some well-known schemes where a user can identify status of a device (e.g. conventional remote controllers have lights that indicate status).  The motivation would be to help user understand status of the equipment. 
As per claim 5, Haartsen in view of Pandey further teaches wherein the luminaire is further configured to stop providing the feedback after receiving the commissioning device location (Pandey Fig 5 step 510, implies the when correct data is received the alarm is not generated).
As per claim 6, Haartsen in view of Pandey further teaches comprising memory (Haartsen Fig 2 item 205).  Haartsen in view of Pandey does not expressly teach configured to store information related to at least one of the following: whether the luminaire has received the commissioning device location; and whether the luminaire has been moved.  However this is intended use of memory in Haartsen.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art, to use memory to store any data as required.  The motivation would be to use it for future needs.
As per claim 8, Haartsen in view of Pandey further teaches wherein LCom signals are not emitted until the commissioning device location has been received (Pandey Fig 5, authentication process).
As per claim 9, Haartsen in view of Pandey further teaches wherein the commissioning device location is received via infrared (IR) (Haartsen ¶0008).
As per claims 10-12, 14-15, 17, 19, are similar to claims 1, 6 and are rejected for same reasons as above. 
As per claim 20, it is directed to embody method of claim 15 in a “non-transitory computer readable medium.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to embody method of Haartsen in view of Pandey in a “non-transitory computer program product” so that the instructions can be automatically executed.  

Claims 2, 13, 18 rejected under 35 U.S.C. 103 as being unpatentable over Haartsen in view of Pandey as applied to claims 1, 11, 15 above, and further in view of Anzures [US 20140059434 A1].
	As per claim 2, 13, 18, Haartsen in view of Pandey teaches claims 1, 11, 15 as discussed above.  Haartsen in view of Pandey does not expressly teach wherein the commissioning device location is determined based on at least one of a global positioning system; a Wi-Fi-based positioning system; LCom signals; and an inertial navigation system configured to calculate the commissioning device location using data from an accelerometer and a gyroscopic sensor.
	Anzures teaches wherein the commissioning device location is determined based on at least one of a global positioning system (Anzures ¶0062)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Haartsen in view of Pandey by integrating location detection as in Anzures.  The motivation would be to provide for use in location based services (Anzures ¶0062)

Status of claims 3, 7, 16
Claims 3, 7, 16 have no current prior art rejection.  Only the double patenting rejection is pending.  Examiner does not find it obvious to a person of ordinary skill in the art to modify references of record to show all the  limitations as recited in the claims, including , providing at least one of visual, aural, and tactile feedback to indicate that the luminaire has been moved.  Claims would be allowed in written Claim would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if a proper terminal disclaimer is filed.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Oommen Jacob/Primary Examiner, Art Unit 3793